PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Joutras, Frank, Edward
Application No. 15/836,265
Filed: 8 Dec 2017
For: Neuromuscular Training Apparatus and Technique

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the third renewed petition to withdraw holding of abandonment under 
37 CFR 1.181 filed March 1, 2021.

The renewed petition under 37 CFR 1.181 is DISMISSED.

This application became abandoned for failure to file a proper and timely response to the Restriction Requirement mailed on May 23, 2019, which set a shortened statutory period for reply of two months from the mailing date of the Office communication. Applicant did not obtain any extensions of the period for response. On December 11, 2019, the Office mailed a Notice of Abandonment, indicating the Office had not received a reply to the Restriction Requirement. The Notice of Abandonment further indicated that “[i]n a telephone call made on 12/06/2019 to Frank Joutras, the Applicant indicated that a response was faxed on 07/23/2019. The Office noted that the faxed response is not found in the electronic file history and that a Petition to Revive should be filed and include a resubmission of the response and prior fax confirmation/receipt.”

On December 30, 2019, applicant filed a petition requesting withdrawal of holding of abandonment, which was dismissed by decision mailed on May 29, 2020. On July 28, 2020, applicant filed a renewed petition seeking withdrawal of holding of abandonment based on timely submission of a response to a Restriction Requirement on July 23, 2019. On September 15, 2020, the Office issued a decision dismissing the petition of July 28, 2020. On November 12, 2020, applicant submitted a second renewed petition requesting reconsideration of the decision mailed September 15, 2020. On December 29, 2020, the Office issued a decision dismissing the petition of November 12, 2020. On March 1, 2021, applicant filed the present third renewed petition to withdraw holding of abandonment. 

With this petition, applicant proffers an Auto-Reply Facsimile Transmission in support of his assertion that he submitted a timely reply to the Restriction Requirement mailed May 23, 2019. Unfortunately, the copy of Auto-Reply Facsimile Transmission is illegible. The Office is unable to read any of the information provided in that paper. To the extent applicant is resubmitting a copy of the Auto-Reply Facsimile Transmission dated July 23, 2019, the USPTO has no record of receiving the reply to the Restriction Requirement on July 23, 2019, nor any other date prior to its submission on December 30, 2019. Furthermore, the Office previously stated in the decisions mailed May 29, 2020 and September 15, 2020, that the Auto-Reply Facsimile Transmission cannot serve as evidence of the timely filing of a reply to the Restriction Requirement mailed on May 23, 2019. In particular, the decisions informed applicant that applicant did not place the required identifying information pursuant to 37 CFR 1.5(a) on the 4 pages of response for the USPTO to match those papers with this application file. As a result, the Image File Wrapper for this application does not contain any timely reply to the Restriction Requirement mailed on May 23, 2019, resulting in the abandonment of the application. 

The record is clear that the abandonment was not caused by any error on the part of the USPTO such that withdrawal of holding of abandonment is warranted. Rather, the application became abandoned because of applicant’s failure to include the required information under 37 CFR 1.5(a) (e.g. application number, filing date, title) on the reply faxed on July 23, 2019, to identify the application for which it pertained. For this reason, the petition to withdraw holding of abandonment must be dismissed. The application remains abandoned.

If applicant wishes to revive this application, applicant must file a petition under 37 CFR 1.137(a) (Form PTO/SB/64). A grantable petition pursuant to 37 CFR 1.137(a) based on unintentional delay must be accompanied by the following:

The reply required to the outstanding Office action or notice, unless previously filed.  
The petition fee as set forth in § 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.
Further correspondence with respect to this matter should be addressed as follows:

By mail:  	Mail Stop Petition
	    	Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

By internet:	EFS-Web 

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET